Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references are either to the applicant’s or the assignee of record. References 20180253361 (‘361) and 20170262204 (‘204) each provide for hypervisor live mounting backups and they also provide for this to occur at the block level; however, neither teach or suggest the highlighted features of claim 1 below. Those features of claim 1 are also taught by claim 11 and the dependent claims (claims 2-10 and 12-20) are allowable for the same reasons as their respective parent claim. The only reference that is more closely related is Reference 20180143879 (‘879) now U.S Pat. No. 10678758, for which a terminal disclaimer has previously been filed and approved. Claim 1 follows:
1. (Currently Amended) A computer-implemented method for  
powering up a first virtual machine on a first hypervisor,
wherein a first virtual disk is configured to store data for the first virtual machine,
wherein the first virtual disk is associated with a block-level backup copy of a second virtual machine on a second hypervisor,
wherein metadata from the second hypervisor was not included in the block-level backup copy of the second virtual machine,
wherein the first virtual disk is configured in cache storage that is mounted to the first hypervisor, and
wherein the first hypervisor executes on a first computing device comprising one or more hardware processors;
by the first hypervisor, transmitting to the first virtual disk a first read request issued by the first virtual machine for a first data block;
by a media agent, intercepting the first read request,
wherein the media agent executes on a second computing device comprising the cache storage and one or more hardware processors;
based on determining by the media agent that the first data block is not in the first virtual disk, by the media agent: (i) reading the first data block from the block-level backup copy, and (ii) storing the first data block to the first virtual  
and serving the first data block from the first virtual disk to the first hypervisor in response to the first read request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193